DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 206725102 U; pub. Dec. 08, 2017) in view of Jarrahi (WO 2016196309 A2; pub. Dec. 08, 2016).
Regarding claim 1, Zhang et al. disclose: a pyroelectric element (fig.1 item 3) comprising a first surface and an opposite second surface; a first conductive layer (fig.1 item 1) adjacent to the first surface of the pyroelectric element, and a second conductive layer (fig.1 item 5) adjacent to the second surface of the pyroelectric element. Zhang et al. are silent about: the first conductive layer comprising a periodic array of plasmonic absorbers to transfer energy of terahertz (THz) frequency range electromagnetic radiation incident on the first conductive layer into heating of the pyroelectric element.
In a similar field of endeavor, Jarrahi discloses: the first conductive layer comprising a periodic array of plasmonic absorbers to transfer energy of terahertz (THz) frequency range electromagnetic radiation incident on the first conductive layer into heating of the pyroelectric element (para. [0080] last 4 lines) motivated by the benefits for polarization independent optical absorption enhancement (Jarrahi para. [0080] last 4 lines).
In light of the benefits for polarization independent optical absorption enhancement as taught by Jarrahi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to use the conductive of Jarrahi in the detector of Zhang et al.
Regarding claim 14, Zhang et al. disclose: a method for detecting terahertz (THz) frequency range electromagnetic radiation, the method comprising: positioning a pyroelectric detection device to receive THz frequency range electromagnetic radiation, the pyroelectric detection device comprising a pyroelectric element comprising a first surface and an opposite second surface, a first conductive layer comprising a periodic array of plasmonic absorbers adjacent to the first surface of the pyroelectric (the claim is rejected on the same ground as claim 1, plus Zhang et al. teach in para. [0028] detecting THz radiation).

Claims 2, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 206725102 U; pub. Dec. 08, 2017) in view of Jarrahi (WO 2016196309 A2; pub. Dec. 08, 2016) and further in view of Georgiou et al. “Active loaded plasmonic antennas at terahertz frequencies: Optical control of their capacitive-inductive coupling”, American Physical Society, 2015, pg.125443-1 – 125443-7.
Regarding claim 2, the combined references are silent about: the plasmonic absorbers of the periodic array simultaneously provide capacitive and inductive coupling of the electromagnetic radiation.
In a similar field of endeavor, Georgiou et al. disclose: the plasmonic absorbers of the periodic array simultaneously provide capacitive and inductive coupling of the electromagnetic radiation (abstract, pg. 125443-6 col.2 IV) motivated for converting free-space electromagnetic radiation into localized energy (Georgiou et al. pg. 125443-1 col.1 Int. L2-3).
In light of the benefits for converting free-space electromagnetic radiation into localized energy as taught by Georgiou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Zhang et al. and Jarrahi with the teachings of Georgiou et al.
Regarding claim 13, Zhang et al. disclose: measurement circuitry coupled to the first conductive layer and to the second conductive layer, the measurement circuitry to measure an electrical signal generated in the pyroelectric element in response to the heating of the pyroelectric element (para. [0028] teaches measuring THz radiation, such detectors are known to include a measurement circuitry).
Regarding claim 15, the combined references are silent about: the plasmonic absorbers of the periodic array simultaneously provide capacitive and inductive coupling of the electromagnetic radiation.
In a similar field of endeavor, Georgiou et al. disclose: the plasmonic absorbers of the periodic array simultaneously provide capacitive and inductive coupling of the electromagnetic radiation (abstract, pg. 125443-6 col.2 IV) motivated for converting free-space electromagnetic radiation into localized energy (Georgiou et al. pg. 125443-1 col.1 Int. L2-3).
In light of the benefits for converting free-space electromagnetic radiation into localized energy as taught by Georgiou et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Zhang et al. and Jarrahi with the teachings of Georgiou et al.

Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 206725102 U; pub. Dec. 08, 2017) in view of Jarrahi (WO 2016196309 A2; pub. Dec. 08, 2016) and further in view of Jarrahi et al. (WO 2013/112608 A1; pub. Aug. 1, 2013).
Regarding claim 3, the combined references are silent about: each of the plasmonic absorbers of the periodic array comprises: a cross-shaped inset of the first conductive layer; and a cross-shaped aperture in the first conductive layer dimensioned to surround the cross- shaped inset.
In a similar field of endeavor, Jarrahi et al. discloses: each of the plasmonic absorbers of the periodic array comprises: a cross-shaped inset of the first conductive layer; and a cross-shaped aperture in the first conductive layer dimensioned to surround the cross- shaped inset (pg.14 L1-11) motivated by the benefits for terahertz radiation enhancement (Jarrahi et al. pg. L10-11).
In light of the benefits for terahertz radiation enhancement as taught by Jarrahi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Zhang et al. and Jarrahi with the teachings of Jarrahi et al.
Regarding claim 16, the combined references are silent about: each of the plasmonic absorbers of the periodic array comprises: a cross-shaped inset of the first conductive layer; and a cross-shaped aperture in the first conductive layer dimensioned to surround the cross- shaped inset.
In a similar field of endeavor, Jarrahi et al. discloses: each of the plasmonic absorbers of the periodic array comprises: a cross-shaped inset of the first conductive layer; and a cross-shaped aperture in the first conductive layer dimensioned to surround the cross- shaped inset (pg.14 L1-11) motivated by the benefits for terahertz radiation enhancement (Jarrahi et al. pg. L10-11).
In light of the benefits for terahertz radiation enhancement as taught by Jarrahi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Zhang et al. and Jarrahi with the teachings of Jarrahi et al.

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 206725102 U; pub. Dec. 08, 2017) in view of Jarrahi (WO 2016196309 A2; pub. Dec. 08, 2016) and further in view of Ram et al. (WO 2020/222149 A1; prio. May 02, 2019).
Regarding claim 6, the combined references are silent about: the periodic array of plasmonic absorbers has a periodicity greater than about 20 um.
In a similar field of endeavor, Ram et al. discloses: the periodic array of plasmonic absorbers has a periodicity greater than about few um (para. [0136]) motivated by the benefits for THz frequency resonance (Ram et al. para. [0136]).
In light of the benefits for THz frequency resonance as taught by Ram et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Zhang et al. and Jarrahi with the teachings of Ram et al.
Ram et al. are silent about: a periodicity greater than about 20 um, However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 17, the combined references are silent about: the periodic array of plasmonic absorbers has a periodicity greater than about 20 um.
In a similar field of endeavor, Ram et al. discloses: the periodic array of plasmonic absorbers has a periodicity greater than about few um (para. [0136]) motivated by the benefits for THz frequency resonance (Ram et al. para. [0136]).
In light of the benefits for THz frequency resonance as taught by Ram et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Zhang et al. and Jarrahi with the teachings of Ram et al.
Ram et al. are silent about: a periodicity greater than about 20 um, However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 206725102 U; pub. Dec. 08, 2017) in view of Jarrahi (WO 2016196309 A2; pub. Dec. 08, 2016) and further in view of Ouchi (US 2007/0195921 A1; pub. Aug. 23, 2007),
Regarding claim 7, the combined references are silent about: the pyroelectric element comprises one or more of, LiTaQ3, BaTi0O3, LiNbO3, SrNbi-x.BaxNb20O6, where 0.2.
In a similar field of endeavor, Ouchi discloses: the pyroelectric element comprises one or more of, LiTaQ3 (para. [0037]), BaTi0O3, LiNbO3, SrNbi-x.BaxNb20O6, where 0.2 motivated by the benefits for high S/N ratio (Ouchi para. [0032] L4-5).
In light of the benefits for high S/N ratio as taught by Ouchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Zhang et al. and Jarrahi with the teachings of Ouchi.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 206725102 U; pub. Dec. 08, 2017) in view of Jarrahi (WO 2016196309 A2; pub. Dec. 08, 2016) and further in view of John et al. “Very Black Infrared Detector for Vertically Aligned Carbon Nanotubes and Electric-Field Poling of Lithium Tantalate”, pubs.acs.org/NanoLett, 2010, pg. 3261-3266.
Regarding claim 8, the combined references are silent about: the pyroelectric element comprises a z-cut lithium tantalate (LiTaO3) wafer.
In a similar field of endeavor, John et al. discloses: the pyroelectric element comprises a z-cut lithium tantalate (LiTaO3) wafer (pg.3262 col.1 2nd para.) motivated by the benefits for light frequency conversion and generation of terahertz radiation.
In light of the benefits for light frequency conversion and generation of terahertz radiation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Zhang et al. and Jarrahi with the teachings of John et al.
Regarding claim 9, the combined references are silent about: the pyroelectric element comprises an z-cut lithium tantalate (LiTaO3) wafer having a thickness of about 50 um.
In a similar field of endeavor, John et al. discloses: the pyroelectric element comprises an z-cut lithium tantalate (LiTaO3) wafer having a thickness of about 60 um (pg.3262 col.1 2nd para.) motivated by the benefits for controlling detector responsivity (John et al. pg.3263 col.1 L21-24).
In light of the benefits for controlling detector responsivity as taught by John et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Zhang et al. and Jarrahi with the teachings of John et al.
John et al. are silent about: a thickness of about 50 um, However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 206725102 U; pub. Dec. 08, 2017) in view of Jarrahi (WO 2016196309 A2; pub. Dec. 08, 2016) and further in view of Pan et al. (CN 108831988 A; pub. Nov. 16, 2018).
Regarding claim 10, the combined references are silent about: the first conductive layer comprises a chromium and gold (Cr/Au) film having a thickness of about 15 nm.
In a similar field of endeavor, Pan et al. discloses: the first conductive layer comprises a chromium and gold (Cr/Au) film having a thickness of about 100 nm (para. [0056]) motivated by the benefits for uncooled terahertz detector with adjustable operating frequency (Pan et al. para. [0008]).
In light of the benefits for uncooled terahertz detector with adjustable operating frequency as taught by Pan et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Zhang et al. and Jarrahi with the teachings of Pan et al.
Pan et al. are silent about: a thickness of about 15 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 11, the combined references are silent about: the second conductive layer comprises a chromium and gold (Cr/Au) film having a thickness of about 20 nm.
In a similar field of endeavor, Pan et al. discloses: the secondconductive layer comprises a chromium and gold (Cr/Au) film having a thickness of about 100 nm (para. [0056]) motivated by the benefits for uncooled terahertz detector with adjustable operating frequency (Pan et al. para. [0008]).
In light of the benefits for uncooled terahertz detector with adjustable operating frequency as taught by Pan et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Zhang et al. and Jarrahi with the teachings of Pan et al.
Pan et al. are silent about: a thickness of about 20 nm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 12-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 206725102 U; pub. Dec. 08, 2017) in view of Jarrahi (WO 2016196309 A2; pub. Dec. 08, 2016) and further in view of Vella et al. (US 10,422,699 B1; pub. Sep. 24, 2019).
Regarding claim 12, the combined references are silent about: the pyroelectric element comprises an aluminum nitride (AIN) film.
In a similar field of endeavor, Vella et al. discloses: the pyroelectric element comprises an aluminum nitride (AIN) film (col.5 L31-33) motivated by the benefits for a detector that can operate in high temperature and/or harsh environment.
In light of the benefits for a detector that can operate in high temperature and/or harsh environment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Zhang et al. and Jarrahi with the teachings of Vella et al.


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior arts fail to teach, disclose, suggest or make obvious: each of the plasmonic absorbers of the periodic array comprises: a cross-shaped inset of the first conductive layer having a first width (t1); a cross-shaped aperture in the first conductive layer dimensioned to surround the cross- shaped inset, the cross-shaped aperture having a second width (t) that is greater than the first width (t1) of the cross-shaped inset; and wherein each of the plasmonic absorbers are separated by the second width (t) and a total width (W1) of each of the plasmonic absorbers is equal to the first width (t1) plus twice the second width (t).
Regarding claim 5, the prior arts fail to teach, disclose, suggest or make obvious: the total width (W1) of each of the plasmonic absorbers determines a primary frequency of the pyroelectric device and wherein the first width (t1) and the second width (t) determine the peak magnitude of the pyroelectric device.

Claims 18-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 18, while: Tomioka discloses: a non-contact terahertz (THz) reflectance spectroscope for identifying a compound of interest (para. [0027]), the spectroscope comprising: a light source to emit far-infrared wavelength electromagnetic radiation focused on a target of interest (para. [0027]); a camera (fig.11 item 64) focused on the target of interest (para. [0027], [0112], fig.11 item 69); one or more pyroelectric detection devices to receive electromagnetic radiation reflected from the target of interest (para. [0062]), measurement circuit to measure an electrical signal resulting from the heating of the pyroelectric element to generate reflectance spectra; and analysis circuitry to compare the reflectance spectra to known spectra to identify a compound of interest present in the target of interest. Zhang et al. disclose: each of the one or more pyroelectric detection devices comprising; a pyroelectric element (fig.1 item 3) comprising a first surface and an opposite second surface; a first conductive layer (fig.1 item 1) adjacent to the first surface of the pyroelectric element, a second conductive layer (fig.1 item 5) adjacent to the second surface of the pyroelectric element. Jarrahi discloses: the first conductive layer comprising a periodic array of plasmonic absorbers to transfer energy of terahertz (THz) frequency range from the electromagnetic radiation incident on the first conductive layer into heating of the pyroelectric element (para. [0080]). Shao et al. disclose: measurement circuitry coupled to the first (pg.98 col.1 intro). The combination of Tomioka, Zhang et al., Jarrahi and Shao et al. would not be without impermissible hindsight.
Claims 19-20 are allowed on the same basis as independent claim 18 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/             Examiner, Art Unit 2884